Order filed June 25, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00168-CV
                                  ____________

                            KAMAL KADI, Appellant

                                        V.

AUTUMN CHACE HOMEOWNER’S ASSOCIATION, INC. & CREATIVE
             MANAGEMENT COMPANY, Appellees


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1050834

                                     ORDER

      The notice of appeal in this case was filed February 26, 2015. A partial
clerk’s record was filed April 6, 2015. The record reflects appellant filed an
affidavit to proceed without advance payment of costs on appeal. On March 31,
2015, the trial court signed an order sustaining a contest to appellant’s claim of
indigence. The order recites “Kamal Kadi agree [sic] to pay all cost by 5/29/15.”
      This court extended the time allowed for payment of the filing fee and the
clerk’s record. The clerk’s record has been filed but the filing fees have not been
paid. On June 3, 2015, appellant was notified the filing fee had not been paid. On
June 8, 2015, appellant filed “PROOF OF INDIGENCE.”

      Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App. P. 20.1. The rule requires a party claiming
indigence who seeks review of the trial court’s order sustaining a contest to file his
challenge “within 10 days after the order sustaining the contest is signed, or within
10 days after the notice of appeal is filed, whichever is later.” Tex. R. App. P.
20.1(j)(2). Appellant did not challenge the trial court’s order sustaining the contest
to his claim of indigence.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$195.00 to the Clerk of this court on or before July 10, 2015. See Tex. R. App. P.
5. If appellant fails to timely pay the filing fee in accordance with this order, the
appeal will be dismissed.



                                      PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.